Citation Nr: 9904283	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1969.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The Board in an April 1983 appellate decision denied 
service connection for a low back disability.

2.  The RO in an October 1989 rating decision that was not 
appealed declined to reopen the claim of service connection 
for a low back disability.

3.  Evidence received since the 1989 RO decision is 
cumulative or redundant; it is not probative or so 
significant that it must be considered, as it does not 
include competent nexus evidence.


CONCLUSION OF LAW

Evidence received since an October 1989 RO rating decision 
wherein the RO declined to reopen the claim of service 
connection for a low back disability is not new and material, 
and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran's initial application for 
VA compensation in 1969 did not include a claim for a low 
back disability.  

On an initial VA examination in 1969 the veteran mentioned an 
injury to the knee, ribs and cervical spine having been 
sustained in a motor vehicle accident in service.  His 
service medical records were obtained and showed back 
complaints reported in late 1967 and mid 1968, a normal 
clinical examination of the spine and pertinent history on a 
medical examination in February 1969 for separation from 
service.  Based upon this record, the RO in 1969 granted 
service connection for residuals of cervical strain.

Thereafter, the veteran pursued claims for other VA benefits.  
VA medical records through 1975 did not report low back 
complaints other than on an August 1975 medical examination.  
On that occasion he reported that low back pain had begun in 
1970.  The examiner diagnosed arthropathy of the lumbar spine 
and degenerative spondylosis.

Although the RO upon consideration of several issues in 
January 1976 proceeded to deny service connection for the 
veteran's lumbar spine arthropathy, the notice he received 
failed to mention the low back disorder.

The medical evidence received thereafter showed low back pain 
complaints in 1978 VA treatment records, a history thereof 
since 1968 and a current assessment of mild degenerative 
joint disease of the lumbosacral spine.  In 1978 there was a 
report of chronic degenerative spondylosis coinciding with 
low back complaints.  Again, the RO in a 1979 rating decision 
referred to the earlier denial of service connection but 
failed to communicate this to the veteran.

The foregoing evidentiary record was the basis for the April 
1983 decision wherein the Board denied entitlement to service 
connection for a low back disability on a direct or 
presumptive basis.  The Board found pertinently that no low 
back injury was sustained in a motor vehicle accident in 
service, a chronic low back disability was not present at 
separation from service, and the first diagnosis of a low 
back disorder, including degenerative spondylosis of the 
lumbar spine was made in 1975. 

The pertinent evidentiary record compiled after the 1983 
Board decision shows extensive VA medical treatment during 
the remainder of the decade with a history of low back pain 
of 19 years since a motor vehicle accident in Vietnam 
reported in mid 1987.  During a hospitalization in late 1987 
for cervical radiculopathy, a computerized tomographic scan 
(CT) and myelogram were reported as showing lumbar spinal 
stenosis at L4-5 secondary to disc and ligament hypertrophy.

The veteran in seeking to reopen his claim in 1989 reported a 
VA medical treatment history from 1969.  The RO requested 
medical records from the VA facilities named by the veteran 
and received one set of reports that did not contain any 
record of low back complaints.

The RO, in October 1989, after review of this evidentiary 
record found no change was warranted in the previous 
determination and advised the veteran accordingly.

Following the October 1989 RO decision, VA medical records 
were received from the other treatment facility mentioned 
previously by the veteran.  These reports showed low back 
pain complaints initially in the mid 1970's.  More recent 
evidence pertinent to the veteran's low back disability 
appears in VA treatment records from early and mid 1990's 
that include in 1992 a history of sprained neck and back in a 
1968 motor vehicle accident, in 1995 a 20 year history of 
chronic low back pain and of such pain since a motor vehicle 
accident.  Assessments include degenerative disc disease and 
chronic low back pain. 

Criteria

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

"New and material evidence" means "evidence not previously 
submitted...which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
combination with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When the veteran seeks to reopen his claim under 38 U.S.C.A. 
§ 5108, the Board must conduct a two-step analysis.  First, 
the Board must determine whether the evidence submitted since 
the previous denial is "new and material."  

Second, if the evidence is found to be new and material, the 
claim is to be reopened and the Board must then "assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations."  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).




For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Veterans Appeals (the Court) has 
held that "new" evidence is that which is not merely 
cumulative of other evidence of record, and that "material" 
evidence is that which is relevant and probative of the 
"issue at hand" and which is of sufficient weight or 
significance (assuming its credibility) when it is considered 
in the context of all evidence, both new and old.  Cox v. 
Brown, 5 Vet. App. 95 (1993); Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (emphasis added); but see Hodge below; 
see also 38 C.F.R. § 3.156.

The Court has recently clarified that, with respect to the 
issue of materiality, the newly presented evidence need not 
be probative of all the elements required to award the claim 
as in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996).

However, such evidence must tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  If the 
evidence is "new" and "probative," then it must be 
determined whether the evidence presents a reasonable 
possibility of changing the outcome of the prior decision 
based on all the evidence.  If these conditions are met, then 
the evidence is both "new" and "material."

Under Evans, 9 Vet. App. 273 (1996), evidence is new and 
material if it (1) is "new" in that it was not previously 
of record and is not merely cumulative of evidence previously 
of record, (2) is "probative" of the issue at hand, and (3) 
in light of all of the evidence of record, it raises a 
reasonable possibility that the outcome would change.




The United States Court of Appeals for the Federal Circuit 
has recently clarified that, with respect to the materiality, 
the test is whether newly presented evidence by itself or in 
combination with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim as set forth at 38 C.F.R. 
§ 3.156(a) rather than requiring that it raise a reasonable 
possibility that the outcome would change.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Analysis

The Board observes that the claim for service connection for 
a low back disability was the subject of a final Board 
decision in April 1983 and more recently in October 1989 the 
subject of an RO decision that was not appealed.  The 1989 RO 
decision, though final based on the evidence then of record, 
may be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1998); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

In determining whether new and material evidence has been 
submitted, the Board is obligated to review all evidence 
submitted since the last final disallowance on any basis 
which, in this case, is the 1989 RO decision.  Evans v. 
Brown, 9 Vet App. 273 (1996).  

After careful review of the record, the Board finds that the 
evidence received since this decision is not new and material 
with respect to the claim, and that the claim for service 
connection should not be reopened.  

The evidence, principally the recent VA medical treatment 
records, is not supplemented by a statement from a physician, 
independently concurring with a history of low back pain 
reported by the veteran and previously rejected by the Board 
and RO.  




Therefore this added evidence, which consists of low back 
findings previously known, is not so significant that it must 
be considered to fairly decide the merits of the claim, and 
this does not mandate de novo review.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Fossie v. West, 12 Vet. App. 1, 4-5 (1998).

The RO supplemented the record of treatment by obtaining 
recent VA medical records relevant to the issue on appeal.  
In view of the development that has been completed, and the 
fact that the veteran has not indicated he has further 
evidence or argument to present, the Board finds that the 
record is adequate for an informed determination.  In 
determining if reopening of the claim is warranted, the Board 
is not required to review the additional evidence with regard 
to the prior evidence of record in every instance.  

The new evidence must be viewed in light of the specific 
elements specified as a basis for the last final disallowance 
of the claim.  Evans, 9 Vet. App. at 284, clarifying and 
affirming Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).  
The essential inquiry is, initially, whether the evidence is 
new, that is, evidence which was neither previously of record 
nor cumulative of such evidence.  Second, if new, whether it 
is probative of the issue at hand, the "issue at hand" 
being a specified basis for the last final disallowance.  If 
the first two elements are satisfied, the third element 
requires a determination of whether the added evidence by 
itself or in combination with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

In October 1989 the RO, in declining to reopen the claim of 
service connection for a low back disability, held, in 
essence, that the added evidence showed neither complaint, 
diagnosis or treatment of a lumbar spine disability within 
the presumptive period and was therefore not material to 
warrant reconsideration.  

Thus, the newly presented evidence must be probative of the 
critical elements of a current diagnosis and nexus to service 
for the disability, which requires competent or medical 
evidence.  The additional evidence as it confirms what was 
previously known of the nature of the low back disability, 
chronic low back pain linked to degenerative disease of the 
lumbar spine, does nothing more than supplement the record 
with cumulative evidence without tending to suggest a link 
between the current disability an any event of service.  

The record has been supplemented with evidence that is not 
probative of the issue at hand regarding a nexus between any 
event of service and the low back disability.  There is no 
competent medical nexus evidence linking the degenerative 
disease first reported several years after service to a motor 
vehicle accident in service.  The history now reported is 
substantially unchanged from that previously given and 
rejected by the Board initially and several years later by 
the RO. 

Therefore, the added evidence is not material and the claim 
is not reopened.  The claim as it is based upon direct 
service connection does not include newly received evidence 
of such significance to compel its consideration.  Thus this 
evidence, as it does contain a possible nexus theory, is 
viewed as insignificant and need not be considered in order 
to fairly decide the merits of the claim. 


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disability, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

